Exhibit 10.6

COMCAST CORPORATION

2005 DEFERRED COMPENSATION PLAN

ARTICLE 1 – BACKGROUND AND COVERAGE OF PLAN

1.1. Background and Adoption of Plan.

1.1.1. Amendment and Restatement of the Plan. In recognition of the services
provided by certain key employees and in order to make additional retirement
benefits and increased financial security available on a tax-favored basis to
those individuals, the Board of Directors of Comcast Corporation, a Pennsylvania
corporation (the “Board”), hereby amends and restates the Comcast Corporation
2005 Deferred Compensation Plan (the “Plan”), effective February 22, 2011. The
Plan has previously been amended and restated from time to time, in light of the
enactment of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) as part of the American Jobs Creation Act of 2004, and the issuance of
various Notices, Announcements, Proposed Regulations and Final Regulations
thereunder (collectively, “Section 409A”), and to make desirable changes to the
rules of the Plan.

1.1.2. Prior Plan. Prior to the Effective Date, the Comcast Corporation 2002
Deferred Compensation Plan (the “Prior Plan”) was in effect. In order to
preserve the favorable tax treatment available to deferrals under the Prior Plan
in light of the enactment of Section 409A, the Board has prohibited future
deferrals under the Prior Plan of amounts earned and vested on and after
January 1, 2005. Amounts earned and vested prior to January 1, 2005 are and will
remain subject to the terms of the Prior Plan. Amounts earned and vested on and
after the Effective Date will be available to be deferred pursuant to the Plan,
subject to its terms and conditions.

1.2. Reservation of Right to Amend to Comply with Section 409A. In addition to
the powers reserved to the Board and the Committee under Article 10 of the Plan,
the Board and the Committee reserve the right to amend the Plan, either
retroactively or prospectively, in whatever respect is required to achieve and
maintain compliance with the requirements of Section 409A.

1.3. Plan Unfunded and Limited to Outside Directors, Directors Emeriti and
Select Group of Management or Highly Compensated Employees. The Plan is unfunded
and is maintained primarily for the purpose of providing Outside Directors,
Directors Emeriti and a select group of management or highly compensated
employees the opportunity to defer the receipt of compensation otherwise payable
to such Outside Directors, Directors Emeriti and eligible employees in
accordance with the terms of the Plan.

ARTICLE 2 – DEFINITIONS

2.1. “Account” means the bookkeeping accounts established pursuant to
Section 5.1 and maintained by the Administrator in the names of the respective
Participants, to which all amounts deferred and earnings allocated under the
Plan shall be credited, and from which all amounts distributed pursuant to the
Plan shall be debited.

2.2. “Active Participant” means:



--------------------------------------------------------------------------------

(a) Each Participant who is in active service as an Outside Director or a
Director Emeritus; and

(b) Each Participant who is actively employed by a Participating Company as an
Eligible Employee.

2.3. “Administrator” means the Committee.

2.4. “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

2.5. “Annual Rate of Pay” means, as of any date, an employee’s annualized base
pay rate. An employee’s Annual Rate of Pay shall not include sales commissions
or other similar payments or awards.

2.6. “Applicable Interest Rate” means:

(a) Except as otherwise provided in Sections 2.6(b), the Applicable Interest
Rate means the interest rate that, when compounded daily pursuant to rules
established by the Administrator from time to time, is mathematically equivalent
to 12% per annum, compounded annually.

(b) Effective for the period beginning as soon as administratively practicable
following a Participant’s employment termination date to the date the
Participant’s Account is distributed in full, the Administrator, in its sole
discretion, may designate the term “Applicable Interest Rate” for such
Participant’s Account to mean the lesser of (i) the rate in effect under
Section 2.6(a) or (ii) the Prime Rate plus one percent. Notwithstanding the
foregoing, the Administrator may delegate its authority to determine the
Applicable Interest Rate under this Section 2.6(b) to an officer of the Company
or committee of two or more officers of the Company.

2.7. “Beneficiary” means such person or persons or legal entity or entities,
including, but not limited to, an organization exempt from federal income tax
under section 501(c)(3) of the Code, designated by a Participant or Beneficiary
to receive benefits pursuant to the terms of the Plan after such Participant’s
or Beneficiary’s death. If no Beneficiary is designated by the Participant or
Beneficiary, or if no Beneficiary survives the Participant or Beneficiary (as
the case may be), the Participant’s Beneficiary shall be the Participant’s
Surviving Spouse if the Participant has a Surviving Spouse and otherwise the
Participant’s estate, and the Beneficiary of a Beneficiary shall be the
Beneficiary’s Surviving Spouse if the Beneficiary has a Surviving Spouse and
otherwise the Beneficiary’s estate.

2.8. “Board” means the Board of Directors of the Company.

 

-2-



--------------------------------------------------------------------------------

2.9. “Change of Control” means any transaction or series of transactions that
constitutes a change in the ownership or effective control or a change in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A.

2.10. “Code” means the Internal Revenue Code of 1986, as amended.

2.11. “Committee” means the Compensation Committee of the Board of Directors of
the Company.

2.12. “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

2.13. “Company Stock” means with respect to amounts credited to the Company
Stock Fund pursuant to deferral elections by Outside Directors or Directors
Emeriti made pursuant to Section 3.1(a), Comcast Corporation Class A Common
Stock, par value $0.01, including a fractional share, and such other securities
issued by Comcast Corporation as may be subject to adjustment in the event that
shares of either class of Company Stock are changed into, or exchanged for, a
different number or kind of shares of stock or other securities of the Company,
whether through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split-up or other substitution of securities of the Company. In
such event, the Committee shall make appropriate equitable anti-dilution
adjustments to the number and class of hypothetical shares of Company Stock
credited to Participants’ Accounts under the Company Stock Fund. Any reference
to the term “Company Stock” in the Plan shall be a reference to the appropriate
number and class of shares of stock as adjusted pursuant to this Section 2.13.
The Committee’s adjustment shall be effective and binding for all purposes of
the Plan.

2.14. “Company Stock Fund” means a hypothetical investment fund pursuant to
which income, gains and losses are credited to a Participant’s Account as if the
Account, to the extent deemed invested in the Company Stock Fund, were invested
in hypothetical shares of Company Stock, and all dividends and other
distributions paid with respect to Company Stock were held uninvested in cash,
and reinvested in additional hypothetical shares of Company Stock as of the next
succeeding December 31, based on the Fair Market Value of the Company Stock for
such December 31, provided that dividends and other distributions paid with
respect to Company Stock after December 31, 2007 shall be deemed to be
reinvested in additional hypothetical shares of Company Stock as of the payment
date for such dividends and other distributions, based on the Fair Market Value
of Company Stock as of such payment date.

2.15. “Compensation” means:

(a) In the case of an Outside Director, the total remuneration payable in cash
or payable in Company Stock (as elected by an Outside Director pursuant to the
Comcast Corporation 2002 Non-Employee Director Compensation Plan) for services
as a member of the Board and as a member of any Committee of the Board and in
the case of a Director Emeritus, the total remuneration payable in cash for
services to the Board.

 

-3-



--------------------------------------------------------------------------------

(b) In the case of an Eligible Employee, the total cash remuneration for
services payable by a Participating Company, excluding (i) Severance Pay,
(ii) sales commissions or other similar payments or awards, (iii) bonuses earned
under any program designated by the Company’s Programming Division as a
“long-term incentive plan” and (iv) bonuses earned under any long-term incentive
plan for employees of NBC Universal (as defined in Section 3.1(a)(ii).

2.16. “Death Tax Clearance Date” means the date upon which a Deceased
Participant’s or a deceased Beneficiary’s Personal Representative certifies to
the Administrator that (i) such Deceased Participant’s or deceased Beneficiary’s
Death Taxes have been finally determined, (ii) all of such Deceased
Participant’s or deceased Beneficiary’s Death Taxes apportioned against the
Deceased Participant’s or deceased Beneficiary’s Account have been paid in full
and (iii) all potential liability for Death Taxes with respect to the Deceased
Participant’s or deceased Beneficiary’s Account has been satisfied.

2.17. “Death Taxes” means any and all estate, inheritance, generation-skipping
transfer, and other death taxes as well as any interest and penalties thereon
imposed by any governmental entity (a “taxing authority”) as a result of the
death of the Participant or the Participant’s Beneficiary.

2.18. “Deceased Participant” means a Participant whose employment, or, in the
case of a Participant who was an Outside Director or Director Emeritus, a
Participant whose service as an Outside Director or Director Emeritus, is
terminated by death.

2.19. “Director Emeritus” means an individual designated by the Board, in its
sole discretion, as Director Emeritus, pursuant to the Board’s Director Emeritus
Policy.

2.20. “Disability” means:

(a) an individual’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

(b) circumstances under which, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, an individual is
receiving income replacement benefits for a period of not less than three months
under an accident or health plan covering employees of the individual’s
employer.

2.21. “Disabled Participant” means:

(a) A Participant whose employment or, in the case of a Participant who is an
Outside Director or Director Emeritus, a Participant whose service as an Outside
Director or Director Emeritus, is terminated by reason of Disability;

(b) The duly-appointed legal guardian of an individual described in
Section 2.21(a) acting on behalf of such individual.

 

-4-



--------------------------------------------------------------------------------

2.22. “Eligible Employee” means:

(a) Each Grandfathered Employee;

(b) Each employee of a Participating Company whose Annual Rate of Pay is
$200,000 or more as of both (i) the date on which an Initial Election is filed
with the Administrator and (ii) the first day of the calendar year in which such
Initial Election is filed;

(c) Each New Key Employee; and

(d) Each other employee of a Participating Company who is designated by the
Committee, in its discretion, as an Eligible Employee; provided, in each case,
that such individual’s Compensation is administered under the Company’s common
payroll system.

2.23. “Fair Market Value”

(a) If shares of Company Stock are listed on a stock exchange, Fair Market Value
shall be determined based on the last reported sale price of a share on the
principal exchange on which shares are listed on the date of determination, or
if such date is not a trading day, the next trading date.

(b) If shares of Company Stock are not so listed, but trades of shares are
reported on the Nasdaq National Market, Fair Market Value shall be determined
based on the last quoted sale price of a share on the Nasdaq National Market on
the date of determination, or if such date is not a trading day, the next
trading date.

(c) If shares of Company Stock are not so listed nor trades of shares so
reported, Fair Market Value shall be determined by the Committee in good faith.

2.24. “Grandfathered Employee” means:

(a) Each employee of a Participating Company who, as of December 31, 1989, was
eligible to participate in the Prior Plan and who has been in continuous service
to the Company or an Affiliate since December 31, 1989.

(b) Each employee of a Participating Company who was, at any time before
January 1, 1995, eligible to participate in the Comcast Corporation Deferred
Compensation Plan and whose Annual Rate of Pay is $90,000 or more as of both
(i) the date on which an Initial Election is filed with the Administrator and
(ii) the first day of each calendar year beginning after December 31, 1994.

(c) Each individual who was an employee of an entity that was a Participating
Company in the Prior Plan as of June 30, 2002 and who has an Annual Rate of Pay
of $125,000 as of each of (i) June 30, 2002; (ii) the date on which an Initial
Election is filed with the Administrator and (iii) the first day of each
calendar year beginning after December 31, 2002.

 

-5-



--------------------------------------------------------------------------------

(d) Each employee of a Participating Company who (i) as of December 31, 2002,
was an “Eligible Employee” within the meaning of Section 2.34 of the AT&T
Broadband Deferred Compensation Plan (as amended and restated, effective
November 18, 2002) with respect to whom an account was maintained, and (ii) for
the period beginning on December 31, 2002 and extending through any date of
determination, has been actively and continuously in service to the Company or
an Affiliate.

2.25. “Hardship” means an “unforeseeable emergency,” as defined in Section 409A.
The Committee shall determine whether the circumstances of the Participant
constitute an unforeseeable emergency and thus a Hardship within the meaning of
this Paragraph 2.24. Following a uniform procedure, the Committee’s
determination shall consider any facts or conditions deemed necessary or
advisable by the Committee, and the Participant shall be required to submit any
evidence of the Participant’s circumstances that the Committee requires. The
determination as to whether the Participant’s circumstances are a case of
Hardship shall be based on the facts of each case; provided however, that all
determinations as to Hardship shall be uniformly and consistently made according
to the provisions of this Paragraph 2.24 for all Participants in similar
circumstances.

2.26. “Inactive Participant” means each Participant (other than a Retired
Participant, Deceased Participant or Disabled Participant) who is not in active
service as an Outside Director or Director Emeritus and is not actively employed
by a Participating Company.

2.27. “Income Fund” means a hypothetical investment fund pursuant to which
income, gains and losses are credited to a Participant’s Account as if the
Account, to the extent deemed invested in the Income Fund, were credited with
interest at the Applicable Interest Rate.

2.28. “Initial Election” means a written election on a form provided by the
Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which an Outside Director, Director Emeritus or an Eligible Employee
may:

(a) Elect to defer any portion of the Compensation payable for the performance
of services as an Outside Director, Director Emeritus or as an Eligible Employee
following the time that such election is filed, provided that the maximum amount
of Base Salary available for deferral shall be determined net of required
withholdings and deductions as determined by the Administrator in its sole
discretion, but shall in no event be less than 85% of the Participant’s Base
Salary; and

(b) Designate the time of payment of the amount of deferred Compensation to
which the Initial Election relates.

2.29. “New Key Employee” means each employee of a Participating Company:

(a) who becomes an employee of a Participating Company and has an Annual Rate of
Pay of $200,000 or more as of his employment commencement date, or

(b) who has an Annual Rate of Pay that is increased to $200,000 or more and who,
immediately preceding such increase, was not an Eligible Employee.

 

-6-



--------------------------------------------------------------------------------

2.30. “Normal Retirement” means:

(a) For a Participant who is an employee of a Participating Company immediately
preceding his termination of employment, a termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time; and

(b) For a Participant who is an Outside Director or Director Emeritus
immediately preceding his termination of service, the Participant’s normal
retirement from the Board.

2.31. “Outside Director” means a member of the Board, who is not an employee of
a Participating Company.

2.32. “Participant” means each individual who has made an Initial Election, or
for whom an Account is established pursuant to Section 5.1, and who has an
undistributed amount credited to an Account under the Plan, including an Active
Participant, a Deceased Participant and an Inactive Participant.

2.33. “Participating Company” means the Company and each Affiliate of the
Company designated by the Committee in which the Company owns, directly or
indirectly, 50 percent or more of the voting interests or value. Notwithstanding
the foregoing, the Administrator may delegate its authority to designate an
eligible Affiliate as a Participating Company under this Section 2.33 to an
officer of the Company or committee of two or more officers of the Company.

2.34. “Performance-Based Compensation” means “Performance-Based Compensation”
within the meaning of Section 409A.

2.35. “Performance Period” means a period of at least 12 months during which a
Participant may earn Performance-Based Compensation.

2.36. “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

2.37. “Plan” means the Comcast Corporation 2005 Deferred Compensation Plan, as
set forth herein, and as amended from time to time.

2.38. “Prime Rate” means, for any calendar year, the interest rate that, when
compounded daily pursuant to rules established by the Administrator from time to
time, is mathematically equivalent to the prime rate of interest (compounded
annually) as published in the Eastern Edition of The Wall Street Journal on the
last business day preceding the first day of such calendar year, and as adjusted
as of the last business day preceding the first day of each calendar year
beginning thereafter.

2.39. “Prior Plan” means the Comcast Corporation 2002 Deferred Compensation
Plan.

 

-7-



--------------------------------------------------------------------------------

2.40. “Retired Participant” means a Participant who has terminated service
pursuant to a Normal Retirement.

2.41. “Severance Pay” means any amount that is payable in cash and is identified
by a Participating Company as severance pay, or any amount which is payable on
account of periods beginning after the last date on which an employee (or former
employee) is required to report for work for a Participating Company.

2.42. “Subsequent Election” means a written election on a form provided by the
Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which a Participant or Beneficiary may elect to defer the time of
payment of amounts previously deferred in accordance with the terms of a
previously made Initial Election or Subsequent Election.

2.43. “Surviving Spouse” means the widow or widower, as the case may be, of a
Deceased Participant or a Deceased Beneficiary (as applicable).

2.44. “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

ARTICLE 3 – INITIAL AND SUBSEQUENT ELECTIONS

3.1. Elections.

(a) Initial Elections.

(i) In General. Each Outside Director, Director Emeritus and Eligible Employee
shall have the right to defer Compensation by filing an Initial Election with
respect to Compensation that he would otherwise be entitled to receive for a
calendar year at the time and in the manner described in this Article 3. The
Compensation of such Outside Director, Director Emeritus or Eligible Employee
for a calendar year shall be reduced in an amount equal to the portion of the
Compensation deferred by such Outside Director, Director Emeritus or Eligible
Employee for such calendar year pursuant to such Outside Director’s, Director
Emeritus’s or Eligible Employee’s Initial Election. Such reduction shall be
effected on a pro rata basis from each periodic installment payment of such
Outside Director’s, Director Emeritus’s or Eligible Employee’s Compensation for
the calendar year (in accordance with the general pay practices of the
Participating Company), and credited, as a bookkeeping entry, to such Outside
Director’s, Director Emeritus’s or Eligible Employee’s Account in accordance
with Section 5.1. Amounts credited to the Accounts of Outside Directors in the
form of Company Stock shall be credited to the Company Stock Fund and credited
with income, gains and losses in accordance with Section 5.2(c).

(ii) Employees of NBC Universal, LLC and its Subsidiaries. Effective and
contingent upon the closing (the “Closing”) of the transactions contemplated by
the Master Agreement, NBC Universal, LLC and its subsidiaries (collectively,
“NBC Universal”) shall be Participating Companies, provided that employees of
NBC Universal who are “Eligible Employees” shall be eligible to make Initial
Elections under the Plan only to the extent provided

 

-8-



--------------------------------------------------------------------------------

in this Section 3(a)(ii). For this purpose, the term “Master Agreement” means
the Master Agreement, dated as of December 3, 2009, by and among: General
Electric Company, a New York corporation; NBC Universal, Inc, a Delaware
corporation; Comcast; and, Navy, LLC, a Delaware limited liability company. The
following employees of NBC Universal shall be eligible to make Initial Elections
with respect to calendar years beginning after 2010, provided that they are
otherwise so eligible under the rules of the Plan other than this
Section 3(a)(ii):

(A) For 2011, except as otherwise provided by the Committee, (x) a “First Day
Employee” of NBC Universal who was an Eligible Employee as of December 31, 2010
and who, on or before December 31, 2010, has not filed an “Opt-In Election” with
the Committee or its delegate and (y) an employee of NBC Universal other than a
“First Day Employee,” who was an Eligible Employee as of December 31, 2010 and
(z) an employee of NBC Universal who (I) becomes a New Key Employee in 2011 and
(II) is assigned to a payroll of Comcast Corporation, as determined by the
Committee or its delegate.

(B) For years beginning after 2011, except as otherwise provided by the
Committee, (x) an employee of NBC Universal other than a First-Day Employee who
(I) is an Eligible Employee as of December 31, 2011 and (II) on or before
December 31, 2011, has not filed an “Opt-In Election” with the Committee or its
delegate and (y) an employee of NBC Universal who (I) is an Eligible Employee as
of December 31st of any year beginning after 2011, (II) transferred employment
to NBC Universal directly from the Company or a Subsidiary other than NBC
Universal and (III) on or before December 31st of the year such transfer of
employment becomes effective, has not filed an “Opt-In Election” with the
Committee or its delegate.

(iii) Special Definitions and Rules Applicable to NBC Universal. For purposes of
Section 3(a)(ii):

(A) A “First Day Employee” is an individual who is an Eligible Employee as of
December 31, 2010 and who has been designated by the Committee or its delegate
as an employee who is expected to have senior leadership responsibilities for
NBC Universal effective on the Closing or shortly thereafter in a capacity that
is different from the capacity in which such employee served immediately before
the Closing.

(B) An “Opt-In Election” is an irrevocable one-time election by an Eligible
Employee on a form approved by the Committee or its delegate to become a
Participant in one or more retirement or deferred compensation arrangements
expected to be sponsored for the benefit of employees of NBC Universal, as may
be designated by the Committee or its delegate, effective for years beginning
after the date of such Opt-In Election. For avoidance of doubt, all individuals
who have filed an Opt-In Election shall be treated as an Active Participant for
all other purposes of the Plan with respect such individual’s Account, if any,
including but not limited to the provisions of the Plan relating to Subsequent
Elections, and shall be treated as actively employed for purposes of the
definition of the term “Applicable Interest Rate” until such individual ceases
to be employed by the Company or an Affiliate.

(b) Subsequent Elections. Each Participant or Beneficiary shall have the right
to elect to defer the time of payment or to change the manner of payment of
amounts

 

-9-



--------------------------------------------------------------------------------

previously deferred in accordance with the terms of a previously made Initial
Election pursuant to the terms of the Plan by filing a Subsequent Election at
the time, to the extent, and in the manner described in this Article 3.

3.2. Filing of Initial Election: General. An Initial Election shall be made on
the form provided by the Administrator for this purpose. Except as provided in
Section 3.3, no such Initial Election shall be effective with respect to
Compensation other than Performance-Based Compensation unless it is filed with
the Administrator on or before December 31 of the calendar year preceding the
calendar year to which the Initial Election applies. No such Initial Election
shall be effective with respect to Performance-Based Compensation unless it is
filed with the Administrator at least six months before the end of the
Performance Period during which such Performance-Based Compensation may be
earned.

3.3. Filing of Initial Election by New Key Employees and New Outside Directors.

(a) New Key Employees. Notwithstanding Section 3.1 and Section 3.2, a New Key
Employee may elect to defer Compensation by filing an Initial Election with
respect to (i) base salary portion of his Compensation that he would otherwise
be entitled to receive based on services performed in the calendar year in which
the New Key Employee was hired or promoted, beginning with the payroll period
next following the filing of an Initial Election with the Administrator and
before the close of such calendar year, and (ii) the Performance-Based
Compensation that he would otherwise be entitled to receive based on services
performed for Performance Periods that include the calendar year in which the
New Key Employee was hired or promoted and after the filing of the Initial
Election. Such Initial Election must be filed with the Administrator within 30
days of such New Key Employee’s date of hire or within 30 days of the date such
New Key Employee first becomes eligible to participate in the Plan. Any Initial
Election by such New Key Employee for succeeding calendar years shall be made in
accordance with Section 3.1 and Section 3.2.

(b) New Outside Directors. Notwithstanding Section 3.1 and Section 3.2, an
Outside Director may elect to defer Compensation by filing an Initial Election
with respect to his Compensation attributable to services provided as an Outside
Director in the calendar year in which an Outside Director’s election as a
member of the Board becomes effective (provided that such Outside Director is
not a member of the Board immediately preceding such effective date), beginning
with Compensation earned following the filing of an Initial Election with the
Administrator and before the close of such calendar year. Such Initial Election
must be filed with the Administrator within 30 days of the effective date of
such Outside Director’s election. Any Initial Election by such Outside Director
for succeeding calendar years shall be made in accordance with Section 3.1 and
Section 3.2

3.4. Calendar Years to which Initial Election May Apply. A separate Initial
Election may be made for each calendar year as to which an Outside Director,
Director Emeritus or Eligible Employee desires to defer such Outside Director’s,
Director Emeritus’s or Eligible Employee’s Compensation. The failure of an
Outside Director, Director Emeritus or Eligible Employee to make an Initial
Election for any calendar year shall not affect such Outside Director’s or
Eligible Employee’s right to make an Initial Election for any other calendar
year.

 

-10-



--------------------------------------------------------------------------------

(a) Initial Election of Distribution Date. Each Outside Director, Director
Emeritus or Eligible Employee shall, contemporaneously with an Initial Election,
also elect the time of payment of the amount of the deferred Compensation to
which such Initial Election relates; provided, however, that, except as
otherwise specifically provided by the Plan, no distribution may commence
earlier than January 2nd of the second calendar year beginning after the date
the compensation subject to the Initial Election would be paid but for the
Initial Election, nor later than January 2nd of the tenth calendar year
beginning after the date the date the compensation subject to the Initial
Election would be paid but for the Initial Election. Further, each Outside
Director, Director Emeritus or Eligible Employee may select with each Initial
Election the manner of distribution in accordance with Article 4.

3.5. Subsequent Elections. No Subsequent Election shall be effective until 12
months after the date on which such Subsequent Election is made.

(a) Active Participants. Each Active Participant, who has made an Initial
Election, or who has made a Subsequent Election, may elect to defer the time of
payment of any part or all of such Participant’s Account for a minimum of five
and a maximum of ten additional years from the previously-elected payment date,
by filing a Subsequent Election with the Administrator at least 12 months before
the lump-sum distribution or initial installment payment would otherwise be
made. The number of Subsequent Elections under this Section 3.5(a) shall not be
limited.

(b) Inactive Participants. The Committee may, in its sole and absolute
discretion, permit an Inactive Participant to make a Subsequent Election defer
the time of payment of any part or all of such Inactive Participant’s Account
for a minimum of five years and a maximum of ten additional years from the
previously-elected payment date, by filing a Subsequent Election with the
Administrator at least 12 months before the lump-sum distribution or initial
installment payment would otherwise be made. The number of Subsequent Elections
under this Section 3.5(b) shall be determined by the Committee in its sole and
absolute discretion.

(c) Surviving Spouses.

(i) Subsequent Election. A Surviving Spouse who is a Deceased Participant’s
Beneficiary may elect to defer the time of payment of any part or all of such
Deceased Participant’s Account the payment of which would be made more than 12
months after the date of such election. Such election shall be made by filing a
Subsequent Election with the Administrator in which the Surviving Spouse shall
specify the change in the time of payment, which shall be no less than five
(5) years nor more than ten (10) years from the previously-elected payment date,
or such Surviving Spouse may elect to defer payment until such Surviving
Spouse’s death. A Surviving Spouse may make a total of two (2) Subsequent
Elections under this Section 3.5(c)(ii), with respect to all or any part of the
Deceased Participant’s Account. Subsequent Elections pursuant to this
Section 3.5(c)(ii) may specify different changes with respect to different parts
of the Deceased Participant’s Account.

(d) Beneficiary of a Deceased Participant Other Than a Surviving Spouse.

 

-11-



--------------------------------------------------------------------------------

(i) Subsequent Election. A Beneficiary of a Deceased Participant other than a
Surviving Spouse may elect to defer the time of payment, of any part or all of
such Deceased Participant’s Account the payment of which would be made more than
12 months after the date of such election. Such election shall be made by filing
a Subsequent Election with the Administrator in which the Beneficiary shall
specify the deferral of the time of payment, which shall be no less than five
(5) years nor more than ten (10) years from the previously-elected payment date.
A Beneficiary may make one (1) Subsequent Election under this Section 3.5(d)(i),
with respect to all or any part of the Deceased Participant’s Account.
Subsequent Elections pursuant to this Section 3.5(d)(i) may specify different
changes with respect to different parts of the Deceased Participant’s Account.

(e) Retired Participants and Disabled Participants. The Committee may, in its
sole and absolute discretion, permit a Retired Participant or a Disabled
Participant to make a Subsequent Election to defer the time of payment of any
part or all of such Retired or Disabled Participant’s Account that would not
otherwise become payable within twelve (12) months of such Subsequent Election
for a minimum of five (5) years and a maximum of ten (10) additional years from
the previously-elected payment date, by filing a Subsequent Election with the
Administrator on or before the close of business on the date that is at least
twelve (12) months before the date on which the lump-sum distribution or initial
installment payment would otherwise be made. The number of Subsequent Elections
under this Section 3.5(f) shall be determined by the Committee in its sole and
absolute discretion.

(f) Most Recently Filed Initial Election or Subsequent Election Controlling.
Except as otherwise specifically provided by the Plan, no distribution of the
amounts deferred by a Participant for any calendar year shall be made before the
payment date designated by the Participant or Beneficiary on the most recently
filed Initial Election or Subsequent Election with respect to each deferred
amount.

3.6. Discretion to Provide for Distribution in Full Upon or Following a Change
of Control. To the extent permitted by Section 409A, in connection with a Change
of Control, and for the 12-month period following a Change of Control, the
Committee may exercise its discretion to terminate the Plan and, notwithstanding
any other provision of the Plan or the terms of any Initial Election or
Subsequent Election, distribute the Account balance of each Participant in full
and thereby effect the revocation of any outstanding Initial Elections or
Subsequent Elections.

3.7. Withholding and Payment of Death Taxes.

(a) Notwithstanding any other provisions of this Plan to the contrary, including
but not limited to the provisions of Article 3 and Article 7, or any Initial or
Subsequent Election filed by a Deceased Participant or a Deceased Participant’s
Beneficiary (for purposes of this Section, the “Decedent”), and to the extent
permitted by Section 409A, the Administrator shall apply the terms of
Section 3.7(b) to the Decedent’s Account unless the Decedent affirmatively has
elected, in writing, filed with the Administrator, to waive the application of
Section 3.7(b).

 

-12-



--------------------------------------------------------------------------------

(b) Unless the Decedent affirmatively has elected, pursuant to Section 3.7(a),
that the terms of this Section 3.7(b) not apply, but only to the extent
permitted under Section 409A:

(i) The Administrator shall prohibit the Decedent’s Beneficiary from taking any
action under any of the provisions of the Plan with regard to the Decedent’s
Account other than the Beneficiary’s making of a Subsequent Election pursuant to
Section 3.5;

(ii) The Administrator shall defer payment of the Decedent’s Account until the
later of the Death Tax Clearance Date and the payment date designated in the
Decedent’s Initial Election or Subsequent Election;

(iii) The Administrator shall withdraw from the Decedent’s Account such amount
or amounts as the Decedent’s Personal Representative shall certify to the
Administrator as being necessary to pay the Death Taxes apportioned against the
Decedent’s Account; the Administrator shall remit the amounts so withdrawn to
the Personal Representative, who shall apply the same to the payment of the
Decedent’s Death Taxes, or the Administrator may pay such amounts directly to
any taxing authority as payment on account of Decedent’s Death Taxes, as the
Administrator elects;

(iv) If the Administrator makes a withdrawal from the Decedent’s Account to pay
the Decedent’s Death Taxes and such withdrawal causes the recognition of income
to the Beneficiary, the Administrator shall pay to the Beneficiary from the
Decedent’s Account, within thirty (30) days of the Beneficiary’s request, the
amount necessary to enable the Beneficiary to pay the Beneficiary’s income tax
liability resulting from such recognition of income; additionally, the
Administrator shall pay to the Beneficiary from the Decedent’s Account, within
thirty (30) days of the Beneficiary’s request, such additional amounts as are
required to enable the Beneficiary to pay the Beneficiary’s income tax liability
attributable to the Beneficiary’s recognition of income resulting from a
distribution from the Decedent’s Account pursuant to this Section 3.7(b)(iv);

(v) Amounts withdrawn from the Decedent’s Account by the Administrator pursuant
to Sections 3.7(b)(iii) and 3.7(b)(iv) shall be withdrawn from the portions of
Decedent’s Account having the earliest distribution dates as specified in
Decedent’s Initial Election or Subsequent Election; and

(vi) Within 30 days after the Death Tax Clearance Date or upon the payment date
designated in the Decedent’s Initial Election or Subsequent Election, if later,
the Administrator shall pay the Decedent’s Account to the Beneficiary.

3.8. Company Credits. In addition to the amounts credited to Participants’
Accounts pursuant to Initial Elections with respect to Compensation, the
Committee may provide for additional amounts to be credited to the Accounts of
one or more designated Eligible Employees (“Company Credits”) for any year. A
Participant whose Account is designated to receive Company Credits may not elect
to receive any portion of the Company Credits as additional Compensation in lieu
of deferral as provided by this Section 3.8. The total amount of

 

-13-



--------------------------------------------------------------------------------

Company Credits designated with respect to an Eligible Employee’s Account for
any Plan Year shall be credited to such Eligible Employee’s Account as of the
time or times designated by the Committee, as a bookkeeping entry to such
Eligible Employee’s Account in accordance with Section 5.1. From and after the
date Company Credits are allocated as designated by the Committee, Company
Credits shall be credited with income, gains and losses on the same basis as all
other amounts credited to the Participant’s Account pursuant to Section 5.2.
Company Credits and income, gains and losses credited with respect to Company
Credits shall be distributable to the Participant on the same basis as if the
Participant had made an Initial Election to receive a lump sum distribution of
such amount on January 2nd of the third calendar year beginning after the Plan
Year with respect to which the Company Credits were authorized, unless the
Participant timely designates another time and form of payment that is a
permissible time and form of payment for amounts subject to an Initial Election
under Section 3.4(a) and Section 4.1. In addition, the Participant may make one
or more Subsequent Elections with respect to such Company Credits (and income,
gains and losses credited with respect to Company Credits) on the same basis as
all other amounts credited to such Participant’s Account.

3.9. Separation from Service.

3.9.1. Required Suspension of Payment of Benefits. To the extent compliance with
the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A to
payments due to a Participant upon or following his separation from service,
then notwithstanding any other provision of this Plan, any such payments that
are otherwise due within six months following the Participant’s separation from
service will be deferred and paid to the Participant in a lump sum immediately
following that six-month period.

3.9.2. Termination of Employment. For purposes of the Plan, a transfer of an
employee between two employers, each of which is a Company, shall not be deemed
a termination of employment. A Participant who is a Non-Employee Director shall
be treated as having terminated employment on the Participant’s termination of
service as a Non-Employee Director, provided that if such a Participant is
designated as a Director Emeritus upon termination of service as a Non-Employee
Director, such Participant shall not be treated as having terminated employment
until the Participant’s termination of service as a Director Emeritus.

ARTICLE 4 – MANNER OF DISTRIBUTION

4.1. Manner of Distribution.

(a) Amounts credited to an Account shall be distributed, pursuant to an Initial
Election or Subsequent Election in either (i) a lump sum payment or
(ii) substantially equal monthly or annual installments over a five (5), ten
(10) or fifteen (15) year period. Installment distributions payable in the form
of shares of Company Stock shall be rounded to the nearest whole share.

(b) To the extent permitted by Section 409A, notwithstanding any Initial
Election, Subsequent Election or any other provision of the Plan to the
contrary:

 

-14-



--------------------------------------------------------------------------------

(i) distributions pursuant to Initial Elections or Subsequent Elections shall be
made in one lump sum payment unless the portion of a Participant’s Account
subject to distribution, as of both the date of the Initial Election or
Subsequent Election and the benefit commencement date, has a value of more than
$10,000;

(ii) following a Participant’s termination of employment for any reason, if the
amount credited to the Participant’s Account has a value of $10,000 or less, the
Administrator may, in its sole discretion, direct that such amount be
distributed to the Participant (or Beneficiary, as applicable) in one lump sum
payment, provided that the payment is made on or before the later of
(i) December 31 of the calendar year in which the Participant terminates
employment or (ii) the date two and one-half months after the Participant
terminates employment.

4.2. Determination of Account Balances for Purposes of Distribution. The amount
of any distribution made pursuant to Section 4.1 shall be based on the balances
in the Participant’s Account on the date the recordkeeper appointed by the
Administrator transmits the distribution request for a Participant to the
Administrator for payment and processing, provided that payment with respect to
such distribution shall be made as soon as reasonably practicable following the
date the distribution request is transmitted to the Administrator. For this
purpose, the balance in a Participant’s Account shall be calculated by crediting
income, gains and losses under the Company Stock Fund and Income Fund, as
applicable, through the date immediately preceding the date on which the
distribution request is transmitted to the recordkeeper.

4.3. Plan-to-Plan Transfers; Change in Time and Form of Election Pursuant to
Special Section 409A Transition Rules. The Administrator may delegate its
authority to arrange for plan-to-plan transfers or to permit benefit elections
as described in this Section 4.3 to an officer of the Company or committee of
two or more officers of the Company.

(a) The Administrator may, with a Participant’s consent, make such arrangements
as it may deem appropriate to transfer the Company’s obligation to pay benefits
with respect to such Participant which have not become payable under this Plan,
to another employer, whether through a deferred compensation plan, program or
arrangement sponsored by such other employer or otherwise, or to another
deferred compensation plan, program or arrangement sponsored by the Company or
an Affiliate. Following the completion of such transfer, with respect to the
benefit transferred, the Participant shall have no further right to payment
under this Plan.

(b) The Administrator may, with a Participant’s consent, make such arrangements
as it may deem appropriate to assume another employer’s obligation to pay
benefits with respect to such Participant which have not become payable under
the deferred compensation plan, program or arrangement under which such future
right to payment arose, to the Plan, or to assume a future payment obligation of
the Company or an Affiliate under another plan, program or arrangement sponsored
by the Company or an Affiliate. Upon the completion of the Plan’s assumption of
such payment obligation, the Administrator shall establish an Account for such
Participant, and the Account shall be subject to the rules of this Plan, as in
effect from time to time.

 

-15-



--------------------------------------------------------------------------------

(c) Pursuant to Final Treasury Regulations issued under section 409A of the
Code, to the extent provided by the Committee or its delegate:

(i) a Participant may, during the period extending from January 1, 2007 to
December 31, 2007, with respect to all or any portion of his or her account
under the 2005 Plan that is scheduled to be paid after December 31, 2007, and
with respect to all or any portion of his or her account under the Prior Plan
that is scheduled to be paid after December 31, 2007, make new payment elections
as to the form and timing of payment of such amounts as may be permitted under
this Plan, provided that following the completion of such new payment election,
amounts previously credited under the Prior Plan shall not be treated as
grandfathered benefits under the Prior Plan, but instead shall be treated as
non-grandfathered benefits, subject to the rules of this Plan, and provided that
no portion of the benefit subject to such an election shall be payable before
January 1, 2008.

(ii) a Participant may, during the period extending from January 1, 2008 to
December 31, 2008, with respect to all or any portion of his or her account
under the 2005 Plan that is scheduled to be paid after December 31, 2008, and
with respect to all or any portion of his or her account under the Prior Plan
that is scheduled to be paid after December 31, 2008, make new payment elections
as to the form and timing of payment of such amounts as may be permitted under
this Plan, provided that following the completion of such new payment election,
amounts previously credited under the Prior Plan shall not be treated as
grandfathered benefits under the Prior Plan, but instead shall be treated as
non-grandfathered benefits, subject to the rules of this Plan, and provided that
no portion of the benefit subject to such an election shall be payable before
January 1, 2009.

ARTICLE 5 – BOOK ACCOUNTS

5.1. Deferred Compensation Account. A deferred Compensation Account shall be
established for each Outside Director, Director Emeritus and Eligible Employee
when such Outside Director, Director Emeritus or Eligible Employee becomes a
Participant. Compensation deferred pursuant to the Plan shall be credited to the
Account on the date such Compensation would otherwise have been payable to the
Participant.

5.2. Crediting of Income, Gains and Losses on Accounts.

(a) In General. Except as otherwise provided in this Section 5.2, the
Administrator shall credit income, gains and losses with respect to each
Participant’s Account as if it were invested in the Income Fund.

(b) Investment Fund Elections. Except for amounts credited to the Accounts of
Participants who are Outside Directors who have elected to defer the receipt of
Compensation payable in the form of Company Stock, all amounts credited to
Participants’ Accounts shall be credited with income, gains and losses as if it
were invested in the Income Fund.

(c) Outside Director Stock Fund Credits. Amounts credited to the Accounts of
Outside Directors in the form of Company Stock shall be credited with income,

 

-16-



--------------------------------------------------------------------------------

gains and losses as if they were invested in the Company Stock Fund. No portion
of such Participant’s Account may be deemed transferred to the Income Fund.
Distributions of amounts credited to the Company Stock Fund with respect to
Outside Directors’ Accounts shall be distributable in the form of Company Stock,
rounded to the nearest whole share.

(d) Timing of Credits. Compensation deferred pursuant to the Plan shall be
deemed invested in the Income Fund on the date such Compensation would otherwise
have been payable to the Participant, provided that if (i) Compensation would
otherwise have been payable to a Participant on a Company payroll date that
falls within five days of the end of a calendar month, and (ii) based on the
Administrator’s regular administrative practices, it is not administratively
practicable for the Administrator to transmit the deferred amount of such
Compensation to the Plan’s recordkeeper on or before the last day of the month,
such deferred amount shall not be deemed invested in the Income Fund until the
first day of the calendar month next following such Company payroll date.
Accumulated Account balances subject to an investment fund election under
Section 5.2(b) shall be deemed invested in the applicable investment fund as of
the effective date of such election. The value of amounts deemed invested in the
Company Stock Fund shall be based on hypothetical purchases and sales of Company
Stock at Fair Market Value as of the effective date of an investment election.

5.3. Status of Deferred Amounts. Regardless of whether or not the Company is a
Participant’s employer, all Compensation deferred under this Plan shall continue
for all purposes to be a part of the general funds of the Company.

5.4. Participants’ Status as General Creditors. Regardless of whether or not the
Company is a Participant’s employer, an Account shall at all times represent a
general obligation of the Company. The Participant shall be a general creditor
of the Company with respect to this obligation, and shall not have a secured or
preferred position with respect to the Participant’s Accounts. Nothing contained
herein shall be deemed to create an escrow, trust, custodial account or
fiduciary relationship of any kind. Nothing contained herein shall be construed
to eliminate any priority or preferred position of a Participant in a bankruptcy
matter with respect to claims for wages.

ARTICLE 6 – NO ALIENATION OF BENEFITS; PAYEE DESIGNATION

Except as otherwise required by applicable law, the right of any Participant or
Beneficiary to any benefit or interest under any of the provisions of this Plan
shall not be subject to encumbrance, attachment, execution, garnishment,
assignment, pledge, alienation, sale, transfer, or anticipation, either by the
voluntary or involuntary act of any Participant or any Participant’s Beneficiary
or by operation of law, nor shall such payment, right, or interest be subject to
any other legal or equitable process. However, subject to the terms and
conditions of the Plan, a Participant or Beneficiary may direct that any amount
payable pursuant to an Initial Election or a Subsequent Election on any date
designated for payment be paid to any person or persons or legal entity or
entities, including, but not limited to, an organization exempt from federal
income tax under section 501(c)(3) of the Code, instead of to the Participant or
Beneficiary. Such a payee designation shall be provided to the Administrator by
the Participant or Beneficiary in writing on a form provided by the
Administrator, and shall not be effective unless it is provided immediately
preceding the time of payment. The Company’s payment

 

-17-



--------------------------------------------------------------------------------

pursuant to such a payee designation shall relieve the Company and its
Affiliates of all liability for such payment.

ARTICLE 7 – DEATH OF PARTICIPANT

7.1. Death of Participant. A Deceased Participant’s Account shall be distributed
in accordance with the last Initial Election or Subsequent Election made by the
Deceased Participant before the Deceased Participant’s death, unless the
Deceased Participant’s Surviving Spouse or other Beneficiary timely elects to
defer the time of payment pursuant to Section 3.5.

7.2. Designation of Beneficiaries. Each Participant (and Beneficiary) shall have
the right to designate one or more Beneficiaries to receive distributions in the
event of the Participant’s (or Beneficiary’s) death by filing with the
Administrator a Beneficiary designation on a form that may be prescribed by the
Administrator for such purpose from time to time. The designation of a
Beneficiary or Beneficiaries may be changed by a Participant (or Beneficiary) at
any time prior to such Participant’s (or Beneficiary’s) death by the delivery to
the Administrator of a new Beneficiary designation form. The Administrator may
require that only the Beneficiary or Beneficiaries identified on the Beneficiary
designation form prescribed by the Administrator be recognized as a
Participant’s (or Beneficiary’s) Beneficiary or Beneficiaries under the Plan,
and that absent the completion of the currently prescribed Beneficiary
designation form, the Participants (or Beneficiary’s) Beneficiary designation
shall be the Participant’s (or Beneficiary’s) estate.

ARTICLE 8 – HARDSHIP AND OTHER ACCELERATION EVENTS

8.1. Hardship. Notwithstanding the terms of an Initial Election or Subsequent
Election, if, at the Participant’s request, the Board determines that the
Participant has incurred a Hardship, the Board may, in its discretion, authorize
the immediate distribution of all or any portion of the Participant’s Account.

8.2. Other Acceleration Events. To the extent permitted by Section 409A,
notwithstanding the terms of an Initial Election or Subsequent Election,
distribution of all or part of a Participant’s Account may be made:

8.2.1. To fulfill a domestic relations order (as defined in section 414(p)(1)(B)
of the Code) to the extent permitted by Treasury Regulations section
1.409A-3(j)(4)(ii) or any successor provision of law).

8.2.2. To the extent necessary to comply with laws relating to avoidance of
conflicts of interest, as provided in Treasury Regulation section
1.409A-3(j)(4)(iii) (or any successor provision of law).

8.2.3. To pay employment taxes to the extent permitted by Treasury Regulation
section 1.409A-3(j)(4)(vi) (or any successor provision of law).

8.2.4. In connection with the recognition of income as the result of a failure
to comply with Section 409A, to the extent permitted by Treasury Regulation
section 1.409A-3(j)(4)(vii) (or any successor provision of law).

 

-18-



--------------------------------------------------------------------------------

8.2.5. To pay state, local or foreign taxes to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(xi) (or any successor provision of law).

8.2.6. In satisfaction of a debt of a Participant to a Participating Company
where such debt is incurred in the ordinary course of the service relationship
between the Participant and the Participating Company, to the extent permitted
by Treasury Regulation section 1.409A-3(j)(4)(xiii) (or any successor provision
of law).

8.2.7. In connection with a bona fide dispute as to a Participant’s right to
payment, to the extent permitted by Treasury Regulation section
1.409A-3(j)(4)(xiv) (or any successor provision of law).

ARTICLE 9 – INTERPRETATION

9.1. Authority of Committee. The Committee shall have full and exclusive
authority to construe, interpret and administer this Plan and the Committee’s
construction and interpretation thereof shall be binding and conclusive on all
persons for all purposes.

9.2. Claims Procedure. If an individual (hereinafter referred to as the
“Applicant,” which reference shall include the legal representative, if any, of
the individual) does not receive timely payment of benefits to which the
Applicant believes he is entitled under the Plan, the Applicant may make a claim
for benefits in the manner hereinafter provided.

An Applicant may file a claim for benefits with the Administrator on a form
supplied by the Administrator. If the Administrator wholly or partially denies a
claim, the Administrator shall provide the Applicant with a written notice
stating:

(a) The specific reason or reasons for the denial;

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for the
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) Appropriate information as to the steps to be taken in order to submit a
claim for review.

Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Administrator may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

If the Applicant’s claim is denied, the Applicant shall have 60 days from the
date of receipt of written notice of the denial of the claim to request a review
of the denial of the claim by the Administrator. Request for review of the
denial of a claim must be submitted in writing. The Applicant shall have the
right to review pertinent documents and submit issues and

 

-19-



--------------------------------------------------------------------------------

comments to the Administrator in writing. The Administrator shall provide a
written decision within 60 days of its receipt of the Applicant’s request for
review, provided that if special circumstances require an extension of time for
processing the review of the Applicant’s claim, the Administrator may notify the
Applicant in writing that an additional period of up to 60 days shall be
required to process the Applicant’s request for review.

It is intended that the claims procedures of this Plan be administered in
accordance with the claims procedure regulations of the Department of Labor set
forth in 29 CFR § 2560.503-1.

Claims for benefits under the Plan must be filed with the Administrator at the
following address:

Comcast Corporation

One Comcast Center

1701 John F. Kennedy Boulevard

Philadelphia, PA 19103

Attention: General Counsel

ARTICLE 10 – AMENDMENT OR TERMINATION

10.1. Amendment or Termination. Except as otherwise provided by Section 10.2,
the Company, by action of the Board or by action of the Committee, shall have
the right at any time, or from time to time, to amend or modify this Plan. The
Company, by action of the Board, shall have the right to terminate this Plan at
any time.

10.2. Amendment of Rate of Credited Earnings. No amendment shall change the
Applicable Interest Rate with respect to the portion of a Participant’s Account
that is attributable to an Initial Election or Subsequent Election made with
respect to Compensation earned in a calendar year and filed with the
Administrator before the date of adoption of such amendment by the Board. For
purposes of this Section 10.2, a Subsequent Election to defer the payment of
part or all of an Account for an additional period after a previously-elected
payment date (as described in Section 3.5) shall be treated as a separate
Subsequent Election from any previous Initial Election or Subsequent Election
with respect to such Account.

ARTICLE 11 – WITHHOLDING OF TAXES

Whenever the Participating Company is required to credit deferred Compensation
to the Account of a Participant, the Participating Company shall have the right
to require the Participant to remit to the Participating Company an amount
sufficient to satisfy any federal, state and local withholding tax requirements
prior to the date on which the deferred Compensation shall be deemed credited to
the Account of the Participant, or take any action whatever that it deems
necessary to protect its interests with respect to tax liabilities. The
Participating Company’s obligation to credit deferred Compensation to an Account
shall be conditioned on the Participant’s compliance, to the Participating
Company’s satisfaction, with any withholding requirement. To the maximum extent
possible, the Participating Company shall satisfy all applicable withholding tax
requirements by withholding tax from other Compensation

 

-20-



--------------------------------------------------------------------------------

payable by the Participating Company to the Participant, or by the Participant’s
delivery of cash to the Participating Company in an amount equal to the
applicable withholding tax.

ARTICLE 12 – MISCELLANEOUS PROVISIONS

12.1. No Right to Continued Employment. Nothing contained herein shall be
construed as conferring upon any Participant the right to remain in service as
an Outside Director or Director Emeritus or in the employment of a Participating
Company as an executive or in any other capacity.

12.2. Expenses of Plan. All expenses of the Plan shall be paid by the
Participating Companies.

12.3. Gender and Number. Whenever any words are used herein in any specific
gender, they shall be construed as though they were also used in any other
applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.

12.4. Law Governing Construction. The construction and administration of the
Plan and all questions pertaining thereto, shall be governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and other
applicable federal law and, to the extent not governed by federal law, by the
laws of the Commonwealth of Pennsylvania.

12.5. Headings Not a Part Hereof. Any headings preceding the text of the several
Articles, Sections, subsections, or paragraphs hereof are inserted solely for
convenience of reference and shall not constitute a part of the Plan, nor shall
they affect its meaning, construction, or effect.

12.6. Severability of Provisions. If any provision of this Plan is determined to
be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provision determined to be void.

ARTICLE 13 – EFFECTIVE DATE

The effective date of this amendment and restatement of the Plan shall be
February 22, 2011, except to the extent otherwise provided in the Plan. The
original effective date of the Plan is January 1, 2005.

IN WITNESS WHEREOF, COMCAST CORPORATION has caused this Plan to be executed by
its officers thereunto duly authorized, and its corporate seal to be affixed
hereto, as of the 22nd day of February, 2011.

                                         COMCAST CORPORATION

 

-21-



--------------------------------------------------------------------------------

BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block

 

-22-